Citation Nr: 1645723	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a sebaceous cyst.

4.  Entitlement to service connection for dry skin. 

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of herniated nucleus pulposus, L4-L5, post-operative with scar.

6.  Entitlement to an initial compensable evaluation for gynecomastia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 2000 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a bilateral knee disability, a left shoulder disability, and a sebaceous cyst as well as entitlement to an initial evaluation in excess of 10 percent for residuals of herniated nucleus pulposus, L4-L5, post-operative with scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the May 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board of his intention to withdraw the issues of entitlement to service connection for dry skin and entitlement to an initial compensable evaluation for gynecomastia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with regard to the issues of entitlement to service connection for dry skin and entitlement to an initial compensable evaluation for gynecomastia.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the appellant has withdrawn this appeal with respect to the issues of entitlement to service connection for dry skin and entitlement to an initial compensable evaluation for gynecomastia.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to service connection for dry skin and entitlement to an initial compensable evaluation for gynecomastia.



ORDER

The appeal with respect to the issues of entitlement to service connection for dry skin and entitlement to an initial compensable evaluation for gynecomastia is dismissed.


REMAND

With respect to the issue of entitlement to service connection for a bilateral knee disability, the Veteran's service treatment records indicate that in December 2000, the Veteran reported right anterior knee pain; examination was normal.  In February 2008, the Veteran noted right medial knee pain just below his patella as well as clicking at the lower part of the kneecap with climbing stairs or riding a bike.  After physical examination, the Veteran was diagnosed as having patellofemoral syndrome right possibly related to gait disturbance with ankle injury.  In December 2008, physical examination demonstrated minimal crepitus in the right knee patella and moderate crepitus in the left knee patella.  He was assessed with joint pain localized in the knee; and it was noted that weight, activity level, and degenerative change all were contributory.  In a July 2009 Medical Evaluation Board Narrative Summary, the Veteran was noted to have a past medical history of chronic knee pain.  On his Report of Medical Assessment completed in May 2010, he noted that he had had more problems with his knees "popping/clicking."      

The Veteran underwent VA examination in June 2010 at which time he provided a history of "popping" of the knees intermittently.  The Veteran noted that he was asymptomatic at that time.  After physical examination, the examiner noted that no pathology of the knees was found.

In his notice of disagreement received in May 2011, the Veteran reported that his VA examination was inadequate as the examiner did not allow him to answer questions.  The Veteran also noted that he was only seen for the examiner for less than five minutes.  The Veteran reported that his knee problems began during physical training sessions with the Air Force and running around the track and on the roads.

As such, the Board finds that the Veteran should be afforded an additional opportunity to report for a VA examination to determine the etiology of any current chronic knee disorders.

With respect to the issue of entitlement to service connection for a left shoulder disability, in July 2007, the Veteran reported left shoulder pain for one week provoked by movement.  There was no fracture of the scapula.  Assessment was tendonitis rotator cuff.  In March 2010, the Veteran reported bilateral shoulder pain, right greater than left, with clicking when rotating.  After physical examination, the Veteran was diagnosed as having joint pain localized in the shoulder.  On his Report of Medical Assessment completed in May 2010, he noted that he had had more problems with his shoulder "popping/clicking."    

The Veteran underwent VA examination in June 2010 at which time x-rays showed normal shoulder/glenohumeral joints.  The Veteran was diagnosed as having bilateral normal shoulders; and the examiner noted that pain in shoulders had resolved and that there was no degenerative joint disease on x-ray.  The examiner noted that it was at least as likely as not that the bilateral shoulder pain with normal x-rays was related to the service conditions as the Veteran reported problem in service.  The examiner noted that a detailed evaluation including history, examination, and testing could still result in a lack of a clear cut diagnosis.  The examiner noted that a symptom-based diagnosis rather than a condition-based diagnosis was reported.  

In his notice of disagreement, the Veteran reported that while doing
"Dips" during physical training at Dover Air Force Base, he could feel his left shoulder click and pop when I would be performing the exercise.  The Veteran reported that he still has problems with shoulder pain.

As such, the Board finds that the Veteran should be afforded an additional opportunity to report for a VA examination to determine the diagnosis and etiology of any current chronic left shoulder disorder.

With respect to the issue of entitlement to service connection for a sebaceous cyst, the Veteran's service treatment records indicate that in October 2005, physical examination of the head demonstrated the appearance of three nodules on the Veteran's scalp, two of which were 1.5 centimeters and 5 millimeters and nontender.  Assessment was epidermal inclusion cyst.  Removal was to be scheduled when ready.  In September 2007, physical examination of the Veteran's skin demonstrated a single skin lesion noted on his scalp in the center of his head.  The nodule was firm and easily moveable and not tender to palpation.  He was diagnosed as having a sebaceous cyst and was referred to dermatology.  In November 2007, the Veteran was evaluated for two pilar cysts on his scalp and was scheduled for excision and layered closure of two pilar cysts.  On the Medical Evaluation Board Narrative Summary dated in July 2009, the Veteran's past surgical history included two epidermal inclusion cysts in 2008.  On the Veteran's Report of Medical Assessment completed in May 2010, he noted that he still had two cysts on his scalp.  

The Veteran underwent VA examination in June 2010 at which time he reported that in 2002, he first noticed a bump on the top of his head and decided to leave it and not have it removed since it was not bothering him.  In 2008, the Veteran noted that he was evaluated by a dermatologist for four to five cysts on his scalp because he had pain if pressed or if hair clippers hit it.  The largest three of the five cysts were removed in 2008; the Veteran was advised that they were benign.  The Veteran reported that he still had two remaining scalp cysts which seemed to be getting bigger.  The Veteran also reported that he thought that the sebaceous cyst was the same thing as his scalp inclusion cysts.  The Veteran also noted a bump on mid lateral left leg but could not find it.  Physical examination demonstrated two small nodules about 1/4 inch in diameter (epidermal inclusion cysts) felt under hair.  The Veteran was diagnosed as having two very small epidermal inclusion cysts on scalp which did not require treatment or removal at that time.    

The Veteran testified in May 2016 that he had a cyst on his right shoulder that was very small when he was getting out of the service and that it had been removed in 2015 but that he could feel another one coming in.  

As such, the Board finds that the Veteran should be afforded an additional opportunity to report for a VA examination to determine the etiology of any current sebaceous cyst disorders, to include whether this is a chronic disorder.

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of herniated nucleus pulposus, L4-L5, post-operative with scar, the Veteran testified in May 2016 that his low back symptoms had worsened.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As such, the Board finds that the Veteran should be afforded an additional opportunity to report for a VA examination to determine the severity of his service-connected lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his knees, sebaceous cyst, L shoulder, and lumbar spine that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as VA treatment records since February 2013, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination by an orthopedist or similar expert examiner.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

(a)  The examiner should identify any current chronic knee disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service or to service-connected disability.  

(b)  The examiner should identify any current chronic left shoulder disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

(c)  In accordance with the latest worksheets for rating spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lumbar spine disability.  All pertinent complaints and findings should be set out in detail.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran should be afforded a VA examination by a dermatologist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should acknowledge if there is a current sebaceous cyst disorder; and if so, provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  If found, it should be indicated whether this is a chronic or continuing disability.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


